DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application filed on 11/19/2020 under the first action interview (FAI) in which claims 1-19 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/19/2020 has been considered and placed of record. An initialed copy is attached herewith.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed over the prior art of record.
The prior art of record either taken alone or combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 1: A vehicle traction battery system comprising: a high voltage bus; a primary controller; and a plurality of cell modules each including a battery cell, a resistive element isolated from the battery cell, and a secondary controller in communication with the primary controller, wherein the battery cells are electrically connected with the high voltage bus and the resistive elements are electrically connected in series or parallel and electrically connected with the primary controller, wherein the primary controller is programmed to, responsive to signals from the secondary controllers indicative of a total number of the cell modules and a measured resistance of the resistive elements being indicative of a same total number of the cell modules, operate the battery cells according to power limits defined by the total number, and responsive to the signals and the measured resistance being indicative of different total numbers of the cell modules, set an error flag.
As in claim 5: A battery system comprising: a primary controller; and a plurality of cell modules each including a battery cell, a passive circuit element isolated from the battery cell, and a secondary controller in communication with the primary 12FMC 9932 PUS 84301146 controller, wherein the passive circuit elements are electrically connected in series or parallel and electrically connected with the primary controller, wherein the primary controller is programmed to, responsive to signals from the secondary controllers indicative of a total number of the cell modules and a measured parameter associated with the passive circuit elements being indicative of a same total number of the cell modules, operate the battery cells according to power limits defined by the total number, and responsive to the signals and the measured parameter being indicative of different total numbers of the cell modules, set an error flag.
As in claim 12: A vehicle comprising: an electric machine;13FMC 9932 PUS84301146 a traction battery pack including a plurality of cell modules electrically connected with the electric machine, each of the cell modules including a housing having a battery cell, a passive circuit element isolated from the battery cell, and a module controller contained therein, wherein the passive circuit elements are electrically connected in series or parallel; and a battery controller in communication with each of the module controllers, electrically connected with the passive circuit elements, and being configured to, responsive to signals from the module controllers indicative of a total number of the cell modules and a measured parameter associated with the passive circuit elements being indicative of a same total number of the cell modules, operate the battery cells according to power limits defined by the total number.
Claims 2-4 depend directly from claim 1 and thus are allowed for the same reasons.
Claims 6-11 depend directly from claim 5 and thus are allowed for the same reasons.
Claims 13-19 depend directly from claim 19 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record is US 2019/0148952 A1 to Remboski et al., (Remboski) in which a cell balancing with local sensing and switching within a battery module is disclosed. The system includes a battery module 20 having a plurality of battery cells 22 arranged in a series configuration with a module terminal 28 at each end of the series of the battery cells 22 for charging or discharging the battery module 20. Each of the battery cells 22 includes a switched cell terminal 24 and a non-switched cell terminal 26. A switching circuit 30 is associated with each of the battery cells 22 and is switchable between a first mode with the associated battery cell 22 being in-service with the battery module 20, and a second mode with the associated battery cell 22 being functionally disconnected from service in the battery module 20. In the first mode, the associated battery cell 22 is connected in the series circuit of the battery module 20 and is able to be charged and discharged with the battery module 20. In the second mode, the associated battery cell 22 is functionally disconnected from the series circuit of the battery module 20 and is not charged or discharged with the battery module 20. Remboski further discloses and shows in Fig. 1, As shown in FIG. 1, the system also includes a module controller 40 common to the battery module 20 and operable to provide one or more parameter threshold values ΦTH, ITH, SoCTH, TTH, VTH including a heat flux threshold ΦqTH, a current threshold ITH, a state of charge threshold SoCTH, a temperature threshold TTH, and a voltage threshold VTH, as maximum operating values for operation of the battery cells 22 within the battery module 20. The module controller 40 may include circuitry to measure the electrical current in in the module, the module voltage, which is the voltage between the module terminals 28, and/or other parameters.
However, Remboski does not teach or reasonably suggest, among other patentable features, “…each of the cell modules including a housing having a battery cell, a passive circuit or a resistive element isolated from the battery cell, and a module controller contained therein… a battery controller in communication with each of the module controllers, electrically connected with the passive circuit elements, and being configured to, responsive to signals from the module controllers indicative of a total number of the cell modules and a measured parameter associated with the passive circuit elements being indicative of a same total number of the cell modules, operate the battery cells according to power limits defined by the total number”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,205,750 to Bernardi discloses the general state of the art regarding a method to estimate battery open-circuit voltage based on transient resistive effects.
US 2021/0265710 to Muenzel et al., (Muenzel) discloses a battery system with a circuit module for coupling a plurality of battery cells.
US 2019/0148952 A1 to Remboski et al., (Remboski) discloses a cell balancing with local sensing and switching within a battery module.
USPAT 11,218,005 to Winters et al., (Winters) discloses the general state of the art regarding a battery management system.
USPAT 11,152,796 to Wang et al., (Wang) discloses the general state of the art regarding a method and apparatus for uniform battery system state of charge management.
USPAT 11,084,387 to Herring et al., (Herring) discloses systems, methods, and storage media for arranging a plurality of cells in a vehicle battery pack.
CN 107683222 A to Hale discloses a battery system comprising a control system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 07, 2022